Appellant was convicted of assault with intent to murder, the penalty assessed being two years in the penitentiary.
The first ground of appellant's motion for new trial is that the court misdirected the jury as to the penalty. The court instructed the jury to assess appellant's punishment, if guilty of assault to murder, at not less than two nor more than seven years in the penitentiary. By the Acts of the Twenty-eighth Legislature, page 160, the penalty with reference to assault to murder was changed, making the punishment not less than two nor more than fifteen years imprisonment in the penitentiary. But this error could not possibly have injured appellant, inasmuch as he was given the lowest penalty. Lovejoy v. State, 48 S.W. Rep., 520.
Appellant complains of the following portion of the court's charge, to wit: * * * "instrument reasonably calculated to produce death or serious bodily injury from the manner of its use," etc., because under the law of this case the question of serious bodily injury is not an element of assault with intent to murder. The above is an excerpt from the court's charge, which is the usual approved and stereotyped form.
Appellant further insists that the charge is erroneous, because the jury was instructed that "said assault, if any, was committed with a deadly weapon," whereas in the indictment defendant is not charged with making an assault by the use of a deadly weapon or any other means; and the question of a deadly weapon forms no part of this case and should not have been submitted to the jury, but the same should have been submitted to the jury under the allegations of the indictment and leave them to find from all the facts in the case beyond a reasonable doubt that the assault, if any was committed, without reference to the means used in making said assault. The indictment is in the usual form; and this charge is applicable thereto and the facts proven thereunder.
Appellant also insists that the court erred in failing to charge on accidental shooting. There was no evidence in this record authorizing such a charge. All the witnesses testify that appellant shot twice at prosecutor with a pistol; and there is nothing suggesting any innocent intent.
No error appearing in the record, the judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without written opinion. — Reporter.] *Page 337